Citation Nr: 0803567	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC), pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Virginia Division of Veterans 
Services




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January to August 
1951.  The veteran died on May [redacted], 2004; the appellant is his 
widow. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 rating decision in which the RO denied 
the appellant's claims for service connection for the cause 
of the veteran's death and for DIC under the provisions of 
38 U.S.C. (U.S.C.A., for the Board's purposes) § 1318.  In 
December 2004, the appellant filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in October 
2005, and the appellant filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in November 
2005.


FINDING OF FACT

The Social Security Death Index reveals that the appellant 
died in January 2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 

REASONS AND BASES FOR FINDING AND CONCLUSION

It has been brought to the attention of the Board that, 
unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
The Social Security Death Index shows that the appellant died 
on January 12, 2007.  This appeal has thus become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  See 38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
JACQUEL.INE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


